MARSHALL, C. J.
Epitomized Opinion
Cosgrove, at midnight, applied for a taxicab at the place of business of Korner, who operated public taxicabs for hire in Bueyrus, to take her to her home in a rem'ote part of the city. She alleged in her petition that Driscoll started to drive her to her home but drove her into the country where he assaulted and ravished her. Driscoll admitted having intercourse, but testified it was with her consent. The jury found that he raped her. Korner contended that Driscoll was not on duty-at the time, as his duties ceased at 6:30 in the evening by the terms of his employment. Korner admitted that Driscoll used his machine and on his return paid him the regular fee for taxi service. The jury returned a verdict for Cosgrove. It was affirmed by the Court of Appeals. In affirming the judgment of the lower courts, the Supreme Court held, official syllabus, as follows:
'1. “All the authorities without exception have declared that public taxicabs operated for hire, and which are offered promiscuously to the public for the service of transportation of passengers, are common carriers. This is true without any regard to the limits of the service.”
2. “Inasmuch as Driscoll was a regular employe of the defendants, and this service was rendered by him while using one of the conveyances of the defendant for which the usual fee was paid directly into the hands of one of the defendants, it would be rediculously technical to hold that the service was thereby rendered otherwise than in the performance of his regular duties.”
3. “The owner of any motor vehicle may be held responsible for damages caused by an incompetent driver known to be such by the owner.” 107 OS. 501. The carrier is liable for unwarrantable assaults upon passengers by the servants of the carrier.